Atkinson, J.
1. Whether or not the court below erred in holding that the execution of a writing was not duly proved, cannot be determined by this court, when neither the bill of exceptions nor motion for a new trial sets forth the evidence offered to prove the execution of the paper in question, but such evidence is merely referred to as being contained in the brief of evidence. The brief of evidence canot be made the vehicle for bringing to this court evidence which was rejected upon the trial below.
:2. A ground in a motion for a new trial which complains that the court, after rejecting a certain writing, erred in ruling out “all the other evidence which the defendant had previously introduced which entered into the contents of the paper writing referred to,” without specifying of what the evidence thus ruled out consisted, presents no question for consideration by this court.
"3. The evidence demanded a verdict for the plaintiff, and, consequently, the court did not err in directing accordingly.

Judgment affirmed.